DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-7 in the reply filed on 2/18/2022 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/5/2020 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2003/0194443 A1) to Yano et al. (hereinafter Yano).
	Yano is directed towards methods of producing microcapsules.  Yano discloses at paragraph [0059] that microcapsules are produced.  Yano discloses at paragraph [0065] that the dispersed phase may contain a paraffin that reads on Applicants phase transition material.  Yano discloses at paragraph [0069] that the microcapsules have a core/shell structure.  Yano discloses at paragraph [0084] that the monomer may contain an amine group.  Yano discloses at paragraph [0352] that the water phase has a fatty acid.  Yano discloses at paragraph [0364] that the particle is formed from being sprayed from a nozzle that can be a two-fluid nozzle.  Yano discloses at paragraph [0378] that a membrane may be used to filter the emulsion.  Yano discloses at paragraph [0384] that the microcapsules are acquired by filtration.   Yano discloses at paragraph [0475] that the monomer reactive group may be a hydroxyl or amine group.  Yano discloses at paragraph [0505] that the microcapsules includes carbon black particles.  Yano discloses at paragraph [0030] that a reactive cyano group may be used.  Yano discloses each and every element as arranged in claims 1-7.

s 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2008/0166555 A1) to Lang-Wittkowski et al. (hereinafter Lang).
	Lang is directed toward preparation of microcapsules through interfacial polymerization.  Lang discloses at paragraph [0027] that the microcapsules a prepared with graphite.  Lang discloses at paragraph [0037] that C6-C30 fatty acids may be used to form the microcapsules that reads on Applicants transition material.  Lang discloses at paragraph [0049] that the microcapsule walls may be made of a urethane.  Lang discloses at paragraph [0056] that the walls are formed by interfacial polymerization as the phase boundaries.  Lang discloses at paragraph [0057] that the capsule walls are formed by the reaction of monomers with hydroxyl groups and polyisocyanates having isocyanate groups.  Lang discloses at paragraph [0078] that there is an aqueous phase.  Lang discloses at paragraph [0081] that there is a lipophilic phase.  Lang discloses at paragraph [0088] that the capsule is formed via a nozzle that is then spray dried hardening the capsule walls.  Lang disclose each and every element of claims 1-7.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.



9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766